Citation Nr: 1512762	
Decision Date: 03/25/15    Archive Date: 04/01/15

DOCKET NO.  07-20 764A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for a ventral hernia, to include as secondary to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Megan Marzec, Associate Counsel

INTRODUCTION

The Veteran served on active duty from November 1968 to April 1970 and from January 1977 to January 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  Jurisdiction of this case now resides with the VA RO in Louisville, Kentucky.

The issue currently on appeal was previously before the Board in December 2010, April 2013 and November 2013 at which point it was remanded for further development.  The issue has now been returned to the Board for additional appellate review.  

Once an issue has been remanded, the Board is obligated by law to ensure that the AMC/RO complies with its directives on remand; where the remand is not complied with, the Board errs as a matter of law when it fails to ensure compliance.  See Stegall v. West, 11 Vet. App. 268 (1998).  

After a review of the record the Board finds that another remand is required.

The Board apologizes for the continued delay in the full adjudication of the case.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

This appeal was processed using the Veterans Benefit Management System (VBMS) and Virtual VA (VVA) electronic claims processing system.





REMAND

In the November 2013 Board remand, the Board directed the RO/AMC to provide a VA examination and opinion regarding the Veteran's claim for entitlement to service connection for a ventral hernia.

The Veteran was scheduled for a VA examination on April 11, 2014.  There is nothing of record showing that the Veteran received notice of the scheduled VA examination.

Further, the Veteran submitted a change of address request on April 2, 2014.

The Veteran did not appear at the April 11, 2014, VA examination.

As there is insufficient evidence that the Veteran received notice of the scheduled examination, the Board finds that another remand is required to obtain the requested VA examination and opinion.

The Veteran should be sure to promptly notify the VA of any change in contact information in order to ensure the timely adjudication of his remaining claim on appeal.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination regarding his ventral hernia.  Notice of his scheduled appointment should be mailed to the Veteran at his current address and a copy of the notice should be added to the record.  The claims folder, including a copy of this remand, should be made available to the examiner for review.  All necessary tests should be conducted and the examiner should review any test results and provide a complete history as reported by the Veteran.  The examiner should provide the following opinion:

Whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran developed a ventral hernia disorder due to a post-service lifting injury that was caused by or aggravated by his service-connected feet disabilities.

Complete rationale should be provided for the examiner's opinion.

2.  After completing the above, and any other development that may be deemed necessary, the Veteran's claim should be readjudicated.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




